DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “ne or more” in line 2 which should be changed to --one or more--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0312407 to Surnilla et al (Surnilla).
Regarding claim 1, Surnilla discloses an aftertreatment system for use with an engine producing an exhaust gas, the aftertreatment system comprising: 

an exhaust conduit (25-35, fig. 1; [19]) positioned upstream of the selective catalytic reduction system and configured to deliver the exhaust gas to the selective catalytic reduction system; 
a hydrocarbon insertion assembly (fuel system 18, fig. 1; [20]) configured to selectively insert hydrocarbons (running engine rich adds unburned HC into exhaust; [17]) into the exhaust gas; 
a valve (91, 93, or 95, fig. 1; [24]-[25]) operably coupled to the exhaust conduit, the valve configured to be selectively opened so as to allow a first gas to enter the exhaust conduit and mix with the exhaust gas in the exhaust gas conduit; and 
a controller operably coupled to the hydrocarbon insertion assembly and the valve, the controller configured to: 
determine a selective catalytic reduction system temperature (via temperature sensor 134, fig. 1, step 602, fig. 6; [28]; [60]) of the selective catalytic reduction system, 
in response to the selective catalytic reduction system temperature being less than a target temperature (steps 602-614, fig. 6; [60]), instruct the hydrocarbon insertion assembly to insert hydrocarbons into the exhaust gas (run rich, step 614, fig. 6; [60]), and 
in response to the selective catalytic reduction system temperature being greater than the target temperature (step 602 to step 604; [60]), instruct the valve to open so as to allow the first gas to enter the exhaust conduit, a first gas temperature of the first gas being lower than the selective catalytic reduction system temperature (to cool exhaust gas with air, fig. 7; [61]).



Regarding claim 3, Surnilla discloses the aftertreatment system of claim 1, further comprising: an oxidation catalyst (70, fig. 1; [22]) positioned upstream of the selective catalytic reduction system, wherein the hydrocarbon insertion assembly (from engine running rich; [17]) is configured to insert the hydrocarbons into the oxidation catalyst.

Regarding claim 4, Surnilla discloses the aftertreatment system of claim 1, wherein the first gas comprises at least one of air or a cooled portion of the exhaust gas ([24, [25]).

Regarding claim 5, Surnilla discloses the aftertreatment system of claim 1, further comprising a heat exchanger (82, fig. 1; [25]; when using valve 93 as secondary air injection valve) configured to cool the first gas to the first gas temperature.

Regarding claim 8, Surnilla discloses the aftertreatment system of claim 1, further comprising: 
one or more temperature sensors (134, fig. 1; [28]) configured to measure the selective catalytic reduction system temperature and generate a temperature signal indicative thereof, wherein the controller (14, fig. 1; [28]) is operably coupled to the one or more temperature sensors and configured to receive the temperature signal.



Regarding claim 11, Surnilla discloses a method of maintaining a temperature of a selective catalytic reduction system receiving an exhaust gas, the method comprising: 
determining (via temperature sensor 134, fig. 1, step 602, fig. 6; [28]; [60]) a selective catalytic reduction system temperature of the selective catalytic reduction system; 
in response to the selective catalytic reduction system temperature being less than the target temperature (steps 602-614, fig. 6; [60]), inserting hydrocarbons (via fuel system 18 into combustion chamber, fig. 1; [20]) into the exhaust gas (run rich, step 614, fig. 6; [60]); and 
in response to the selective catalytic reduction system temperature being greater than the target temperature (step 602 to step 604; [60]), inserting a first gas (via valves 91, 93, or 95, fig. 1; [24]-[25]) into the exhaust gas, a first gas temperature of the first gas being lower than the selective catalytic reduction system temperature (to cool exhaust gas with air, fig. 7; [61]).

Regarding claim 12, Surnilla discloses the method of claim 11, wherein the target temperature is in a range of 250 - 450 C ([52]).

Regarding claim 13, Surnilla discloses the method of claim 11, wherein an oxidation catalyst (70, fig. 1; [22]) is positioned upstream of the selective catalytic reduction system, and wherein the hydrocarbons are inserted into the oxidation catalyst (from engine running rich; [17]).



Regarding claim 15, Surnilla discloses the method of claim 11, further comprising: cooling the first gas to the first gas temperature (via cooler 82, fig. 1; [25]; when using valve 93 as secondary air injection valve).

Regarding claim 17, Surnilla discloses a non-transient computer readable medium (14, fig. 1; [28]) for controlling an aftertreatment system (fig. 1) that includes a selective catalytic reduction system (72; fig. 1; [22]) configured to decompose constituents of an exhaust gas produced by an engine, an exhaust conduit (25-35, fig. 1; [19]) positioned upstream of the selective catalytic reduction system and configured to deliver the exhaust gas to the selective catalytic reduction system, a hydrocarbon insertion assembly (fuel system 18, fig. 1; [20]) configured to selectively insert hydrocarbons into the exhaust gas, and a valve (91, 93, or 95, fig. 1; [24]-[25]) operably coupled to the exhaust conduit, the valve configured to be selectively opened so as to allow a first gas to enter the exhaust conduit and mix with the exhaust gas in the exhaust gas conduit, the non-transient computer readable medium being programmed with instructions that, when executed by a processor: 
determine a selective catalytic reduction system temperature (via temperature sensor 134, fig. 1, step 602, fig. 6; [28]; [60]) of the selective catalytic reduction system, 
in response to the selective catalytic reduction system temperature being less than a target temperature (steps 602-614, fig. 6; [60]), instruct the hydrocarbon insertion assembly to insert hydrocarbons into the exhaust gas (run rich, step 614, fig. 6; [60]), and 


Regarding claim 18, Surnilla discloses the non-transient computer readable medium of claim 17, wherein the target temperature is in a range of 250 - 4500 C ([52]).

Regarding claim 19, Surnilla discloses the non-transient computer readable medium of claim 17, wherein the temperature of the selective catalytic reduction system is determined based on a temperature signal received from a temperature sensor (134, fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla as applied to claims 8, and 19 above, respectively, and further in view of US 2013/0306171 to Nagaoka et al (Nagaoka).
Regarding claim 9, Surnilla discloses the aftertreatment system of claim 8, but does not explicitly disclose which Nagaoka discloses:
the one or more temperature sensors comprise a first temperature sensor (225, fig. 1; [23]; [39]) positioned upstream of the selective catalytic reduction system and configured to measure a selective catalytic reduction system inlet temperature, and a second temperature sensor (226, fig. 1, fig. 1; [23], [39]) positioned downstream of the selective catalytic reduction system and configured to measure a selective catalytic reduction system outlet temperature, and wherein the selective catalytic reduction system temperature comprises a weighted average of the selective catalytic reduction system inlet temperature and the selective catalytic reduction system outlet temperature ([39]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine temperature sensors of Nagaoka with the device of Surnilla so as to be able to perform an on-board diagnostics ([10]; Nagaoka).

Regarding claim 20, Surnilla discloses the non-transient computer readable medium of claim 19, but does not explicitly disclose which Nagaoka discloses:
the temperature of the selective catalytic reduction system is determined by performing steps comprising: 
receiving a selective catalytic reduction system inlet temperature signal indicative of a selective catalytic reduction system inlet temperature from a first temperature sensor (225, fig. 1; [23]; [39]) positioned upstream of the selective catalytic reduction system (221, fig. 1), 

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine temperature sensors of Nagaoka with the device of Surnilla so as to be able to perform an on-board diagnostics ([10]; Nagaoka).

Allowable Subject Matter
Claims 6, 7, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0240729 to Shimizu discloses an exhaust gas purification system for an internal combustion engine that uses secondary air to cool the SCR (fig. 8).
US 2014/0341781 to Nagaoka et al. discloses an exhaust gas purification system and method.
US 2016/0001227 to Raux et al. discloses a process for treating pollutants present in exhaust gases from an internal combustion engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746          

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746